Citation Nr: 1505585	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-37 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, for accrued benefits purposes. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bronchitis, for accrued benefits purposes. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, for accrued benefits purposes. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for pseudofolliculitis barbae, for accrued benefits purposes. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a seizure disorder, for accrued benefits purposes. 

6.  Entitlement to service connection for non-Hodgkin's lymphoma, for accrued benefits purposes. 

7.  Entitlement to service connection for short-term memory loss, for accrued benefits purposes. 

8.  Entitlement to service connection for tinnitus, for accrued benefits purposes. 

9.  Entitlement to service connection for headaches, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 1977.  The Veteran died in September 2007.  The appellant claims as his daughter under 38 U.S.C.A. § 5121(a)(6).

These matters come before Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  A claim to reopen the claim for service connection for headaches, bronchitis bilateral hearing loss, pseudofolliculitis barbae, and a seizure disorder, as well as claims for service connection for non-Hodgkin's lymphoma, short-term memory loss, and tinnitus were pending at the time of the Veteran's death in September 2007.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  The RO denied a claim for service connection for headaches, in an unappealed May 1985 rating decision.

4.  The evidence received since the May 1985 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for headaches.  

5.  The RO denied a claim for service connection for bronchitis, in an unappealed August 2006 rating decision.

6.  The evidence received since the August 2006  rating decision is not new and does not relate to an unestablished fact necessary to substantiate the claim of service connection for bronchitis.

7.  The RO denied a claim for service connection for bilateral hearing loss, in an unappealed August 2006 rating decision.

8.  The evidence received since the August 2006 rating decision is not new and does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.

9.  The RO denied a claim for service connection for pseudofolliculitis barbae, in an unappealed April 1996 rating decision.

10.  The evidence received since the April 1996 rating decision is not new and does not relate to an unestablished fact necessary to substantiate the claim of service connection for pseudofolliculitis barbae.

11.  The RO denied a claim for service connection for a seizure disorder in an unappealed August 2006 rating decision.

12.  The evidence received since the August 2006 rating decision is not new and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a seizure disorder.

13.  A chronic headache disability did not manifest during service and there is otherwise no competent and probative evidence of a nexus between current headaches and active service.  

14.  Non-Hodgkin's lymphoma was not manifest during service and was not manifest within one year of separation.  Non-Hodgkin's lymphoma is not attributable to service.

15.  Short-term memory loss was not manifest during service and is not attributable to service.

16.  Tinnitus was not was not manifest during service and is not attributable to service.



CONCLUSIONS OF LAW

1.  The May 1985 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the May 1985 rating decision is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2006 rating decision denying service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The evidence received subsequent to the August 2006 rating decision is not new and material and the claim for service connection for bronchitis, for accrued benefits purposes is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The August 2006 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

6.  The evidence received subsequent to the August 2006 rating decision is not new and material and the claim for service connection for bilateral hearing loss, for accrued benefits purposes is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The April 1996 rating decision denying service connection for pseudofolliculitis barbae is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

8.  The evidence received subsequent to the April 1996 rating decision is not new and material and the claim for service connection for pseudofolliculitis barbae, for accrued benefits purposes is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  The August 2006 rating decision denying service connection for a seizure disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

10.  The evidence received subsequent to the August 2006 rating decision is not new and material and the claim for service connection for a seizure disorder, for accrued benefits purposes is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

11.  The criteria for service connection for headaches for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2014).

12.  The criteria for service connection for non-Hodgkin's lymphoma for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2014).

13.  The criteria for service connection for short-term memory loss for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2014).

14.  The criteria for service connection for tinnitus for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in May 2006, November 2006, December 2006, and June 2007.  

Effective October 10, 2008, the law concerning substitution in the case of the death of a claimant changed.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)  of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  Here, unfortunately, the claim must be considered as an accrued benefits claim only, as the requirements for a substitution are not met.  The Veteran died prior to October 10, 2008.  Having died in September 2007, the claims herein do not meet the criteria for substitution, and will be addressed as an accrued benefits claim.

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant.

II. Accrued Benefits 

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran filed a claim for service connection for memory loss in September 2006, as well as claims for a seizure disorder, hearing loss, tinnitus, bronchitis, and non-Hodgkin's lymphoma in November 2006, and claims for headaches and pseudo folliculitis in January 2007.  The Veteran died in September 2007, prior to promulgation of a decision.  The appellant subsequently filed a claim for accrued benefits in May 2008, well within the year of the Veteran's death.  Consequently, the appellant has met the threshold requirements of the claim for purposes of accrued benefits and the Board will address the claim on the merits.  As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death. 

III. New and Material Claims

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him.").

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been submitted is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A. Headaches

In this case, service connection for headaches was denied in a March 1985 rating decision because although the Veteran was seen for headaches during service, the evidence did not show a chronic disability.  Rather, his headaches were considered acute, transitory, and self-limiting.  The Veteran was notified of the decision and his appellate rights, but he did not appeal.  New and material evidence was also not received within one year of the determination.  Therefore, the decision became final. 

The evidence received since the final March 1985 rating decision is new and material.  In particular, in a January 2007 statement, the Veteran reported that he had been having migraines since 1977.  In addition, an April 2007 neurology consultation notes that the Veteran had mixed primarily migraine headaches since 1978.  His headaches reportedly occurred as frequently as twice per month to twice per week.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a current chronic disability), the claim is reopened.

B. Bronchitis and Hearing Loss

The Veteran's claims for service connection for bronchitis and bilateral hearing loss, were initially denied in a May 1985 rating decision.  In that decision, the RO noted there was no evidence of hearing loss in service and bronchitis were considered acute, transitory, and self-limiting.  The evidence of record at the time of the May 1985 rating decision included the Veteran's claim and service treatment records.  

The RO denied reopening the claims of service connection for bilateral hearing loss and bronchitis in an August 2006 rating decision.  The evidence of record at the time of the August 2006 rating decision included a May 2006 VA audiology consultation, which indicated that the Veteran had mild to moderate sensorineural hearing loss and was exposed to artillery noise during service.  The evidence also included a June 2006 VA examination report, which showed that the Veteran's breath sounds were symmetric with no "rhonchi or rales," and the expiratory phase was within normal limits.  

The evidence received since the August 2006 denial is not new and material.  The Veteran did not submit any other medical or lay evidence with respect to his claims for bilateral hearing loss and bronchitis.  The VA and private medical records of record largely pertain to other medical complaints.

The bases for the prior denial were the lack of evidence showing a chronic bronchitis disability and the lack of evidence showing a nexus between the Veteran's hearing loss and service.  None of the evidence received since the prior final denial relates to these bases.  The prior evidentiary defects have not been cured.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.

C. Pseudofolliculitis Barbae

The Veteran's claim for service connection for pseudofolliculitis barbae was denied in an April 1996 rating decision.  In that decision, the RO noted that there was no evidence that the claimed condition occurred in or was caused by his service.  The evidence of record at the time of the April 1996 rating decision included the Veteran's claim, service treatment records which noted an in-service shaving profile, and a March 1996 VA examination which reflected a diagnosis of pseudofolliculitis barbae.  The Veteran was notified of the April 1996 rating decision.  He did not appeal that decision, and did not submit additional evidence within one year.  Thus, that decision became final.  

The Veteran requested that VA reopen the previously denied claim in January 2007.  The evidence received since the April 1996 rating decision does not serve to show a nexus linking pseudofolliculitis barbae to service.  Indeed, the Veteran did not submit any other medical or lay evidence with respect to his claim.  The evidence submitted requesting service connection for pseudofolliculitis barbae is cumulative rather than new and material, given that the Veteran made a similar request for service connection that was denied at the time of the April 1996 prior final denial.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.

D. Seizure Disorder

The Veteran's claim for service connection for a seizure disorder was initially denied in a May 1985 rating decision.  The RO denied reopening the claim for service connection in August 1997 and again in August 2006.  At the time of the August 2006 rating decision, the record included the claim, service treatment records, and post-service treatment records.  The evidence did not show a nexus with service.  

The evidence received since the August 2006 rating decision includes his continued report of post-service seizures, a January 1998 VA general medical examination that noted his reported history of ending employment as a truck driver due to seizures and daily use of anti-seizure medication (Dilantin), and an April 2007 VA neurology consultation that acknowledged the Veteran's reported history of seizures but it did not address an etiology.  Various VA records note his noncompliance with taking anti-seizure medication.  This evidence is cumulative of the Veteran's prior report of post-service seizures.  To the extent that the evidence received since the August 1997 rating decision documents that the Veteran was noncompliant in taking medication to treat seizures, this evidence does not relate to a basis for a prior denial.  None of the additional evidence supports a nexus to service or a service-connected disability.  

As none of the new evidence relates to any basis for the prior denial of service connection for a seizure disorder, the application to reopen the claim must be denied.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.

IV. Service Connection Claims

Prior to his death, the Veteran claimed service connection for non-Hodgkin's lymphoma, short-term memory loss, and tinnitus.  As noted above, his claim for service connection for headaches has been reopened and will be considered on the merits.

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law provides that, presumptive service connection is warranted for non-Hodgkin's lymphoma based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.309(e).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran's service treatment records include no complaint, finding, or diagnosis referable to the claimed non-Hodgkin's lymphoma, short-term memory loss, or tinnitus.  His service treatment records do show complaints of headaches in February 1966, June 1970, and February 1977.  His headache in February 1966 was associated with an upper respiratory infection.  His headache in June 1970 was associated with probable typhus.  His headache in February 1977 was of undetermined origin.   The separation examination report indicates that his head, ears, and lymphatic system were normal.  

A May 2006 VA audiology consultation noted the Veteran complained of intermittent tinnitus. 

In a January 2007 VA examination, the examiner noted the Veteran's reported history of non-Hodgkin's lymphoma.  Diagnostic testing revealed a hemoglobin level of 13.2 and a hematocrit of 39.2 percent.  The remainder of the complete blood count was unremarkable without abnormality.  The examiner noted there was no diagnosis for non-Hodgkin's lymphoma.  

In a January 2007 statement, the Veteran reported that he had been having migraines since 1977.  An April 2007 neurology consultation notes that the Veteran had mixed primarily migraine headaches since 1978.  His headaches reportedly occurred as frequently as twice per month to twice per week.  

In a September 2007 VA examination, the Veteran complained of memory loss.  He stated that he was unsure whether the memory loss was from a stroke or malaria.  On mental status evaluation, findings were normal.

Regarding the claims for service connection for non-Hodgkin's lymphoma and short-term memory loss, there is no evidence that the Veteran had non-Hodgkin's lymphoma or a disability manifested by short-term memory loss during the appeal.  Therefore, there is no need to consider whether presumptive service connection is warranted for non-Hodgkin's lymphoma based on his verified service in the Republic of Vietnam and conceded herbicide exposure.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's lay statements that he was diagnosed with non-Hodgkin's lymphoma; however, as a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his had non-Hodgkin's lymphoma.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  To the extent he was reporting what physicians had told him, the Board finds the January 2007 VA examiner's opinion much more probative.  Likewise, although he is competent to report experiencing short-term memory loss, he is not competent to diagnosis a disability manifested by such symptoms.  In addition, the September 2007 VA examiner's findings showing no memory impairment are much more probative.  

Regarding the Veteran's tinnitus and headaches, such disabilities are capable of being identified by a layperson.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the record is devoid of any evidence showing a nexus between these disabilities and service.  The Veteran did not complain of tinnitus until many years after service and there is no competent probative evidence relating his tinnitus to service, including acoustic trauma therein.  There is also no evidence relating his current headaches to the headache complaints that he had in service.  Furthermore, as the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on the issue of whether his tinnitus and headaches are related to his active military service.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for headaches, non-Hodgkin's lymphoma, short-term memory loss, and tinnitus.  Hence, the benefit-of-the-doubt doctrine is not applicable and the claim are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

New and material evidence having been submitted, the request to reopen a claim of entitlement to service connection for headaches, for accrued benefits purposes, is granted.  

The application to reopen the claim for service connection for bronchitis, for accrued benefits purposes, is denied.

The application to reopen the claim for service connection for bilateral hearing loss, for accrued benefits purposes, is denied.

The application to reopen the claim for service connection for pseudofolliculitis barbae, for accrued benefits purposes, is denied.

The application to reopen the claim for service connection for a seizure disorder, for accrued benefits purposes, is denied.

Service connection for headaches, for accrued benefits purposes, is denied.

Service connection for non-Hodgkin's lymphoma, for accrued benefits purposes, is denied.

Service connection for short-term memory loss, for accrued benefits purposes, is denied.

Service connection for tinnitus, for accrued benefits purposes, is denied.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


